Citation Nr: 1327881	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  13-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1953 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 administrative decision issued by the VA Medical Center in Gainesville, Florida, which denied the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for outpatient treatment of chronic obstructive pulmonary disease (COPD) at Pulmonary Associates of St. Augustine on September 11, 2012; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's outpatient treatment at Pulmonary Associates of St. Augustine in September 2012, service connection was not in effect for any disabilities.

3.  The services provided by Pulmonary Associates of St. Augustine on September 11, 2012, were not rendered in response to a medical emergency.

4.  At the time of the Veteran's outpatient treatment at Pulmonary Associates of St. Augustine in September 2012, the Veteran was enrolled as a participant in Medicare Part A and Medicare Part B.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  The VA Medical Center in Gainesville, Florida, notified the Veteran of his appellate rights when it denied his currently appealed claim in October 2002.  Id.  In February 2013, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The February 2013 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from Pulmonary Associates of St. Augustine pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine, St. Augustine, Florida ("Pulmonary Associates"), on September 11, 2012.  He essentially contends that his outpatient treatment for COPD at Pulmonary Associates on September 11, 2012, was a medical emergency.

As noted, at the time of the Veteran's outpatient treatment at Pulmonary Associates on September 11, 2012, service connection was not in effect for any disabilities.  Service connection also has not been awarded for any disabilities at any time since September 2012, to include during the pendency of this appeal.

The record evidence shows that, on September 11, 2012, the Veteran was seen as an outpatient at Pulmonary Associates.  No complaints were noted.  He was on Symbicort inhaler, 2 puffs, every 12 hours, oral Coumadin, and an albuterol inhaler 2 puffs every 4 hours as need for shortness of breath.  His respiration rate was 16 breaths per minute and quiet.  Physical examination showed benign percussion, diffuse and diminished auscultation, no retractions in respiratory effort/rhythm, and a regular heart rate and rhythm with no murmurs.  The diagnoses were provoked large and bilateral acute pulmonary edema, on Coumadin, resolved acute right ventricular failure with pulmonary hypertension, pulmonary embolism/infarct (provoked, status-post appendectomy), acute cor pulmonale, respiratory failure, COPD, and other emphysema.  The Veteran was advised to return for treatment in 6 months.  He also was advised to continue taking Coumadin for 3 months and Symbicort "twice daily and rinse mouth after use," and "[e]ngage in regular physical activities."  He further was advised to discontinue oxygen supplementation.

Law and Regulations

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555, 557 (1994).

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725 and 1728 (West 2002).  Application of either statute generally is dependent on whether the claimant has an adjudicated service-connected disability.

Effective October 10, 2008, the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This law made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expanding the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. §§ 1725 or 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005 to expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities and to establish accompanying standards for the method and amount of payment or reimbursement.  These amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012). 

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002 ); 76 Fed. Reg. 79069, 70070 (to be codified at 38 C.F.R. § 17.120).  All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See also 38 C.F.R. § 17.1002.  

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  These criteria are conjunctive, not disjunctive; thus, all of the criteria found in 38 U.S.C.A. § 1725 must be met before payment will be authorized.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012.  The Board notes initially that the evidence does not indicate that the private outpatient treatment received at Pulmonary Associates of St. Augustine ("Pulmonary Associates") September 11, 2012, was "authorized" by VA.  The Veteran contends that, in fact, this outpatient treatment visit was authorized by VA because it was a follow-up to prior VA outpatient treatment.  There is no indication in the claims file that the Veteran received prior VA outpatient treatment for COPD (the condition treated at Pulmonary Associates on September 11, 2012).  There also is no indication in the September 11, 2012, outpatient treatment record from Pulmonary Associates that this visit was, in fact, a follow-up from prior VA outpatient treatment.  It does not appear from a review of the Veteran's claims file and the Virtual VA paperless claims file system that he currently is enrolled in or receives outpatient treatment from the VA health care system.  Nor is there any evidence that the Veteran was enrolled in or received outpatient treatment from VA at the time of his outpatient treatment visit at Pulmonary Associated on September 11, 2012.  Having reviewed the record evidence, the Board concludes that the September 11, 2012, outpatient treatment visit at Pulmonary Associates was not authorized by VA either explicitly or implicitly.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Similes, 6 Vet. App. at 557.

The Board also finds that the Veteran is not entitled to payment or reimbursement of non-VA medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2002).  The Veteran essentially contends that he should be reimbursed for the cost of non-VA medical expenses incurred on September 11, 2012, at Pulmonary Associates under at least one of these statutes.  The Veteran also essentially contends that he sought private outpatient treatment at Pulmonary Associates on September 11, 2012, because his COPD symptoms treated on that date were of an emergency nature.  The record evidence does not support his assertions, however.  

The Board notes initially that the Veteran's claim does not meet any of the three criteria set out in 38 U.S.C.A. § 1728 in order for payment or reimbursement to be authorized under this statute.  First, it is undisputed that service connection is not in effect for any disabilities, to include COPD, the condition for which the Veteran was treated as an outpatient at Pulmonary Associates on September 11, 2012.  The Veteran also does not contend, and the evidence does not indicate, that this treatment was for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  A review of the claims file demonstrates that the Veteran does not experience a total disability, permanent in nature, resulting from a service-connected disability.  The Veteran further is not a participant in a rehabilitation program and has not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  See 38 U.S.C.A. § 1728(a).  

There is no indication in the September 11, 2012, outpatient treatment record that the Veteran's treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1728(b).  As outlined above, this outpatient treatment visit record showed that no relevant complaints were noted.  The Veteran's physical examination generally was benign.  He was on medication for pulmonary edema.  He was advised to return for outpatient treatment in 6 months, to discontinue oxygen supplementation, and to begin regular exercise.  There also is no indication that any delay in seeking immediate medical attention would have posed any hazard to the Veteran's life or health.  Having reviewed the record evidence , the Board finds that there simply is no indication of any medical emergency due to the Veteran's COPD treated on September 11, 2012, at Pulmonary Associates.  Id.

The Veteran finally does not contend, and the evidence does not indicate, that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c).  There is no indication that the Veteran actually attempted to call or visit any VA health care facility on September 11, 2012, or, if he had, that he would not have received treatment that same day.  There also is no evidence that he was referred to the nearest emergency medical facility by any VA physician.  Additionally, there is no assertion that VA emergency rooms were not available.  The evidence does not indicate that the Veteran was unable to drive the extra distance (if any) to a VA facility for treatment.  Because none of the three statutory requirements under 38 U.S.C.A. § 1728 have been met, payment or reimbursement is not authorized under this statute.  See 38 U.S.C.A. § 1728 (West 2002); see also Zimick, 11 Vet. App. at 49, and Hayes, 6 Vet. App. at 68.

The Board next notes that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725 in order for payment or reimbursement to be authorized under this statute as well.  First, the services provided to the Veteran on September 11, 2012, by Pulmonary Associates do not appear to be "emergency services."  Instead, it appears that the Veteran was seen for a routine outpatient visit on that date.  And, although it is not entirely clear from a review of these records, it does not appear that Pulmonary Associates is "a hospital emergency department or a similar facility held out as providing emergency care to the public."  See 38 U.S.C.A. § 1725(a).  Second, as noted elsewhere, the Veteran's COPD treated on September 11, 2012, by Pulmonary Associates was not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(b).  Third, as also noted elsewhere, the Veteran does not contend, and the evidence does not indicate, that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1725(c).  Similarly, there was no continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(d).  The Veteran does not contend, and the evidence does not indicate, that he was enrolled in the VA health care system and received medical treatment from VA within 24 months of his private outpatient treatment visit on September 11, 2012, at Pulmonary Associates.  See 38 U.S.C.A. § 1725(e).  It is undisputed that the Veteran is financially liable to Pulmonary Associates for payment of the expenses incurred during his outpatient treatment visit on September 11, 2012.  (The Board notes parenthetically that this is the only criteria found in 38 U.S.C.A. § 1725 which appears to be met by the Veteran's claim.)  See 38 U.S.C.A. § 1725(f).  

Critically, and as the VA Medical Center in Gainesville, Florida, noted in the February 2013 Statement of the Case, at the time that the Veteran received outpatient treatment on September 11, 2012, at Pulmonary Associates, he had other health care coverage which provides for payment or reimbursement of the charges incurred.  A review of the claims file shows that the Veteran was enrolled in Medicare Part A and Medicare Part B on September 1, 2000, or approximately 12 years prior to the treatment for which he seeks reimbursement in this appeal.  See 38 U.S.C.A. § 1725(g).

The Veteran does not contend, and the evidence does not show, that he has no contractual or legal recourse against a third party that could reasonably be pursued for all or in part his liability to the provider.  See 38 U.S.C.A. § 1725(h).  Finally, and as discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 U.S.C.A. § 1725(i).  In summary, the Board finds that, because all of the criteria outlined in 38 U.S.C.A. § 1725 are not met, VA is precluded from paying unauthorized medical expenses incurred at a private facility.  See also 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g); Melson, 1 Vet. App. at 334.

The Board recognizes that the Veteran disagrees with this determination and notes in this regard that he is competent to provide evidence and argument about what he experienced.  For example, the Veteran is competent to discuss his respiratory symptoms at the time of the outpatient treatment he received from Pulmonary Associates on September 11, 2012.  See generally Layno v. Brown, 6 Vet. App. 465 (1994), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also is competent to express his opinion that his COPD was of such severity that he required emergency medical treatment on that date. 

To the extent that the Veteran's COPD symptoms constituted a medical emergency on September 11, 2012, the Board observes that no medical professional has indicated the Veteran's private outpatient treatment on that date was under emergent circumstances.  The Board has considered carefully the Veteran's statements as well as his medical history at the time of the private outpatient treatment on September 11, 2012.  As discussed above, however, after reviewing the record evidence, the Board finds that a prudent layperson would not consider the situation that the Veteran faced on that date to be emergent.

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision, however.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of non-VA medical expenses in the amount of $482.00 incurred at Pulmonary Associates of St. Augustine on September 11, 2012, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


